PER CURIAM.
In Storer Cable T.V. of Florida, Inc. v. Summerwinds Apartments Associates Ltd., 451 So.2d 1034 (Fla. 3d DCA 1984), this court concluded that Section 83.-66, Florida Statutes (Supp.1982),1 is unconstitutional as permitting a taking of property without compensation. In so concluding, we necessarily considered and rejected the possibility that the statute’s constitutionality could be saved by severing the offending provision (“... nor shall such ... cable television service be required to pay anything of value in order to ... provide such service”) and judicially mandating that compensation be paid to the property owner. Accordingly, the judgment under review which permanently enjoined the property owner, Lennar Corporation, from denying Dynamic Cablevision of Florida, Inc. access to Lennar’s property for the purpose of installing cables and equipment *936to deliver cable television service to Len-nar’s tenants conditioned upon the payment of full compensation to Lennar is reversed on the authority of Storer Cable T.V. of Florida Inc. v. Summerwinds Apartments Associates, Ltd., 451 So.2d 1034.
Reversed with directions to enter judgment for the appellant.

. In Storer, the statute is erroneously cited as Section 83.66, Florida Statutes (Supp.I9S4).